Citation Nr: 1635554	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  14-28 008	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic disability manifested by sleep disturbance and fatigue to include as due to undiagnosed illness.

2.  Entitlement to service connection for a chronic disability manifested by a rash of the left forearm to include as due to undiagnosed illness.

3.  Entitlement to service connection for a chronic headache disability to include as due to undiagnosed illness.

4.  Entitlement to service connection for a chronic disability manifested by muscle pain of the left forearm to include as due to undiagnosed illness.

5.  Entitlement to service connection for a chronic gastrointestinal disability to include as due to undiagnosed illness.
 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1985 to December 2006 with service in Southwest Asia from October 1990 to April 1991, August 1993 to September 1994, and in Iraq from December 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a chronic disability manifested by muscle pain of the left forearm is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  Competent evidence shows that it is at least as likely as not that the Veteran's obstructive sleep apnea with chronic fatigue is related to his period of service.

3.  Competent evidence shows that it is at least as likely as not that the Veteran's chronic disability manifested by a rash of the left forearm is related to his period of service.

4.  Competent evidence shows that it is at least as likely as not that the Veteran's chronic headache disability is related to his period of service.

5.  Competent evidence shows that it is at least as likely as not that the Veteran's chronic gastrointestinal disability is related to his period of service.


CONCLUSIONS OF LAW

1.  Obstructive sleep apnea with chronic fatigue was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  A chronic disability manifested by a rash of the left forearm is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  A chronic tension headache disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

4.  A chronic gastrointestinal disability is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317.

 Note: Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317 (b).

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

Sleep Apnea and Fatigue

Service treatment records indicate that on Reports of Medical History completed by the Veteran in November 1992, April 1999, September 2002, June 2006, he denied ever having frequent trouble sleeping.  On the June 2006 Report of Medical Assessment, the Veteran reported that he got tired more frequently than normal.

The Veteran underwent VA examination in August 2012 at which time he reported that he awakened three to four times per night, had difficulty falling asleep, and had nocturia one to two times per night.  A sleep study was performed in April 2012.  The examiner noted that the Veteran's sleep condition was apnea and that he was noncompliant with a CPAP [continuous positive airway pressure] machine.  At the August 2015 Travel Board hearing, the Veteran testified that his sleep problems started during service. At the August 2015 Travel Board hearing, the Veteran also testified that his fatigue started during the last two or three years of his service.

The August 2012 VA examiner noted that physical examination was essentially normal with no noted abnormalities except for a positive Tinel's and Phalen's on the left wrist indicating possible carpal tunnel syndrome.  The Veteran also reported that he has experienced fatigue noticeable in the last three to five years after mental or physical work and felt "spent" typically in the early afternoon lasting into the evening.  The examiner noted that the sleep condition was apnea and there was noncompliance with the CPAP and that there was no diagnosis for symptoms of fatigue.  

In a September 2013 letter, a private primary care physician noted that the Veteran had been under his care since April 2007 and that he had been seen for a variety of medical reasons.  The physician noted that it had come to his attention during the course of treating the Veteran, that he suffered from several conditions related to Gulf War Syndrome.  The physician noted that the Veteran complained of chronic issues with sleep disturbance since his return from the Gulf War.  The physician opined that the issue was more likely than not related to the Veteran's Gulf War service.  The physician noted that the Veteran complained of chronic issues with fatigue since his return from the Gulf War and opined that the issue was more likely than not related to the Veteran's Gulf War service.

On an October 2015 Chronic Fatigue Syndrome Disability Benefits Questionnaire (DBQ), the Veteran's private primary care physician noted that the additional diagnoses of obstructive sleep apnea and persistent insomnia pertained to the Veteran's fatigue.  

The competent evidence of record shows that the Veteran is currently diagnosed with sleep apnea with chronic fatigue.  Thus, medical evidence of a current chronic disability is shown by the evidence of record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, there is competent evidence linking the Veteran's sleep apnea to his active duty service.  As the preponderance of the evidence supports the claim, entitlement to service connection for obstructive sleep apnea is warranted.

Left Forearm Rash

Service treatment records indicate that the Veteran presented in May 1991, April 1999, and July 1999 with contact dermatitis or Poison Ivy.  A sick call record of unknown date, the Veteran presented with a rash on trunk and neck for two days.  Physical examination demonstrated a macule popular skin rash on extensor surfaces of forearms and back on neck (sun exposed area).  Assessment was photosensitivity.  On Reports of Medical Examination in October 1985, August 1987, July 1991, November 1992, June/July 2006, the Veteran's skin was evaluated as normal.  On Reports of Medical History completed by the Veteran in November 1992, April 1999, September 2002, June 2006, he denied ever having skin diseases.

VA treatment records indicate that the Veteran reported no persistent skin rash in April 2010.  At the August 2012 VA examination, the Veteran reported intermittent rashes on his forearms lasting two to three days, triggered by hot weather and increased perspiration , and treated with over-the-counter cortisone cream.  The Veteran reported the most recent exacerbation had occurred three to four months prior.  At the August 2015 Travel Board hearing, the Veteran testified that his rash started during service in 1991.
  
The August 2012 VA examiner noted there was no active rash.  

The Veteran's private primary care physician noted that the Veteran had a recurrent undiagnosed skin rash on his arms that does not fit any typical skin condition which seems to come and go without warning and which started after his return from the Gulf War.  

The Veteran, who is a Persian Gulf veteran, has had an intermittent skin rash since service which has not been attributed to a known clinical diagnosis.  Rather, the medical opinion of the Veteran's primary care physician indicated that there was no diagnosis.  Moreover, the severity of the symptoms reflects that they have manifested to a degree of at least 10 percent. 

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent of the entire body, or of exposed areas affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  Wallace rule of nines is a method used in calculating body surface area involved in burns whereby values of 9 percent or 18 percent of surface area are assigned to specific regions as follows:  Head and neck, 9 percent, anterior thorax, 18 percent, posterior thorax, 18 percent, arms, 9 percent each, legs, 18 percent each; and perineum, 1 percent.    Stedman's Medical Dictionary 1583 (27th ed. 2000).  The rule of nines is instructive in this case.  As the entire arm is 9 percent, the anterior arm and the posterior arm are both 4.5 percent of surface area.  Thus, although there is no indication in the record exactly what part of the forearm is affected, by resolving all doubt in the Veteran's favor, the Board finds that it is reasonable to assume that the rash covers at least 5 percent of exposed areas affected.  

As the Veteran has met the criteria under the applicable law and regulation, entitlement to service connection for chronic rash of the left forearm due to undiagnosed illness is warranted.

Headaches

Service treatment records indicate that the Veteran presented in September 1995 with severe headache and pressure on bridge of nose.  He presented in November 1997 with complaints of headache and other symptoms.  Assessment was sinusitis.  On Reports of Medical History completed by the Veteran in November 1992, April 1999, June 2006, he denied ever having frequent or severe headache.  In September 2002, the Veteran reported that slight headaches are frequent and appeared to be increasing.  

At the August 2012 VA examination, the Veteran reported monthly throbbing headaches with lightheadedness at his left temple lasting an hour with no particular triggers.  The Veteran denied nausea, vomiting, or wavy vision.  The Veteran stated that the onset of the headaches occurred in about 2010 and had been worsening over the prior 12 to 18 months.  

The August 2012 VA examiner noted that headaches were tension headaches due to stress.  The Veteran's private primary care physician noted opined that his headaches issues were more likely than not related to the Veteran's Gulf War service.

The competent evidence of record shows that the Veteran is currently diagnosed with tension headaches.  Thus, medical evidence of a current chronic disability is shown by the evidence of record.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, there is competent evidence linking the Veteran's headaches to his active duty service.  As the preponderance of the evidence supports the claim, entitlement to service connection for obstructive sleep apnea is warranted.

Gastrointestinal 

Service treatment records indicate that the Veteran presented in March 1996 with complaints of nausea and stomach ache for four hours.  Assessment was early AGE [acute gastroenteritis] and questionable GERD [gastroesophageal reflux disease].  The Veteran was seen for his periodic physical examination in April 1999 at which time his only complaint was with regard to episodes of abdominal/midepigastric bloating, indigestion, and some reflux.  Impression was recent dyspepsia, uncomplicated and improved with antacid therapy.  On Reports of Medical Examination in October 1985, August 1987, July 1991, November 1992, June/July 2006, the Veteran's abdomen and viscera were evaluated as normal.  On Reports of Medical History completed by the Veteran in December 1999, he denied ever having frequent indigestion and stomach trouble.  In September 2002, the Veteran reported periodic heartburn.

At the August 2012 VA examination, the Veteran reported frequent nocturnal intestinal "rumbling" and bloating for thirty minutes of so.  The Veteran reported that he had dairy intolerance and tried to eat healthy.  At the August 2015 Travel Board hearing, the Veteran testified that he experienced symptoms of bloating, abdominal discomfort and "roaring movements," diarrhea, and gas during service.  

The August 2012 VA examiner noted the gastrointestinal symptoms were most likely due to dietary choices or a need for probiotics.  

The Veteran's private primary care physician noted that he suffers from several conditions related to Gulf War Syndrome including chronic recurrent GI complaints of bloating, irregular bowel movements, and abdominal discomfort which started after his return from the Gulf War and opined that the issue was more likely than not related to the Veteran's Gulf War service.

The Veteran has had gastrointestinal complaints since service which has not been attributed to a known clinical diagnosis.  Rather, the medical opinion of the Veteran's primary care physician indicated that there was no diagnosis.  In September 2015, the Veteran's private physician noted that the etiology of the abdominal pain would be impossible to pinpoint given negative GI evaluation.  Moreover, the severity of the symptoms reflects that they have manifested to a degree of at least 10 percent. 

A 10 percent rating is warranted for a hiatal hernia with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114, Under Diagnostic Code 7346.  The Veteran's private physician noted that the Veteran had chronic dyspepsia and abdominal pain.  

Thus, the Board finds that the Veteran's gastrointestinal symptoms meet the criteria for a 10 percent evaluation.  As the Veteran has met the criteria under the applicable law and regulation, entitlement to service connection for gastrointestinal disorder due to undiagnosed illness is warranted.


ORDER

Entitlement to service connection for obstructive sleep apnea with chronic fatigue is granted.

Entitlement to service connection for a chronic disability manifested by a rash of the left forearm as due to undiagnosed illness is granted.

Entitlement to service connection for a chronic tension headache disability is granted.

Entitlement to service connection for a chronic gastrointestinal disability due to undiagnosed illness is granted.


REMAND

With regard to the Veteran's complaints of left arm muscle pain, service treatment records indicate that his upper extremities were evaluated as normal in August 1987, July 1991, November 1992, September 1993, April 1999, and June/July 2006; he denied ever having neuritis in August 1991 and December 1992, nerve injury in April 1999, and numbness or tingling in September 2002 and June 2006.   

The Veteran underwent VA examination in July 2006 at which time he reported cramping and numbness is bilateral hands which began in November 2005.  The Veteran stated that he had flare-ups one to two times per week lasting for two minutes at a time.  The examiner diagnosed the Veteran as having paresthesia with cramping of bilateral hands of unknown etiology.

The August 2012 VA examiner noted that the Veteran reported muscle pain in his left forearm aggravated by driving as well as a tingling sensation in the third to fifth fingers of his left hand after driving or with keyboarding.  The Veteran reported that he first noticed the symptoms in 2006 but they had become more frequent.  The examiner also noted that the Veteran had not had a nerve study for carpal tunnel syndrome.  As noted above, on physical examination, there was positive Tinel's and Phalen's on the left wrist indicating possible carpal tunnel syndrome.    

At the August 2015 Travel Board hearing, the Veteran testified that his arm pain started in service.  

There is conflicting evidence as to whether the Veteran has a current left forearm disability related to his active service.  In order to afford the Veteran every consideration and to ensure due process, it is the Board's opinion that further development of the case is necessary.  In this regard, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to indicate whether or not the Veteran has a current left arm muscle or nerve disability related to his active duty service.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his left forearm complaints that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine the nature and etiology of his left forearm complaints.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

The examiner should identify all current chronic left forearm muscle or nerve disorders and provide an opinion as to whether it is at least as likely as not that any such disorder is related in any way to the Veteran's active duty service.    

If there are symptoms of muscle pain or nerve pathology that cannot be attributed to a known clinical diagnosis, the examiner must provide an opinion as to whether any such symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness related to the Veteran's Persian Gulf War service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.
 
3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


